NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CAPITAL MACHINE COMPANY, INC. AND INDIANA
FORGE, LLC,
Plaintiffs / Counterclaim Defendants-Appellants,

AND

WILLIAM L. KOSS,
Coumferclaim Defendant,

V.

MILLER VENEERS, INC.,
Defendant/ Cou,nterclaimant~Appellee,

AND
THOMAS A. MILLER, BENJAMIN R. MILLER,
SALLY M. SANDO, ROBERT D. BRAND,
INDIANAPOLIS VENEER WORKS, LLC, EGENOLF
MACHINE, INC., AND MERRITT PLYWOOD
MACHINERY, INC.,
Defendants / Counterclaimants-Appellees.

2012-1288

Appeal from the United States District C0urt for the
Southern District of Indiana in case no. 09-CV-0'702,
Judge Jane Magnus-Stinson.

CAPITAL MACH`[NE V. MILLER VEN.EERS 2

ON MOTION

ORDER

Capital Mach_ine Company, Inc. and Indiana Forge,
LLC (Capita] Machine) move for leave to file a
corresponding brief pursuant to Federal Circuit Rule 32(e).
Mi]ler Veneers et a1. respond. Capital Machine replies
Mi]ler Veneers moves for leave to file a surreply, with
surreply attached.

Upon consideration thereof,
IT IS ORDERED THAT:

The motions are granted. Both parties Inay, if they
choose, file corresponding briefs pursuant to Fed. Cir.
Ru1e 32(e).

FoR THE CoURT

  4  /s/ Jan Horbaly
Date J an Horbaly
Clerk
. - - Fl D
cc. Michael A. Swift, Esq. u_s_ggug~rgp \=FEALS FOH
Paul B. Overhauser, Esq. THE FEDERMC'RCH'T
James I... McNeely, Esq. JUN ’] 4 2[]12

324 JANHc)naALY
GLERK